Citation Nr: 0433182	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-02 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than July 16, 2001 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1980 to June 
1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 decision by the RO in Baltimore, 
Maryland, which in pertinent part, granted service connection 
and a 100 percent rating for PTSD, effective July 16, 2001.  
The veteran appealed for an earlier effective date.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.   

The veteran is seeking an effective date earlier that July 
16, 2001, for service connection for PTSD.  He maintains that 
in May 1999, while at the VA Medical Center (VAMC) in 
Washington, D.C., a VA representative, Mary Jones, took the 
information for his application for service connection for 
PTSD.  In a February 2001 statement, the veteran indicated 
that all of his treatment records for PTSD were located at 
the Washington, D.C. VAMC.  From the wording in the letter, 
it would appear that the veteran felt that VA was aware of 
his PTSD treatment.  Before the Board proceeds further with 
this claim, additional development is necessary.  The case is 
REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should obtain all Washington, 
D.C. VAMC medical records for the period 
from March 1999 to August 1999 for 
association with the claims folder.

3.  The RO should obtain the veteran's 
Medical Administration Service (MAS) 
folder from the Washington D.C. VAMC and 
associate it with the claims folder.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The RO should assure that the 
veteran is given notice of all steps 
required to appeal that issue, as 
outlined under 38 U.S.C.A. § 7105 (West 
2002). The SOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. The 
veteran must be given an opportunity to 
complete the steps necessary to complete 
the appeal. If there is no substantive 
appeal submitted, the appeal is not 
completed and the issue should not be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



